                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

TINA BRICKLES, et al.,                            :               Case No. 3:18-cv-193
                                                  :
                   Plaintiffs,                    :               Judge Thomas M. Rose
                                                  :
v.                                                :
                                                  :
JUSTIN SANDERSON, et al.,                         :
                                                  :
                   Defendants.                    :


     ENTRY AND ORDER SETTING PRELIMINARY PRETRIAL CONFERENCE
       AND EXTENDING STAY WITH THE EXCEPTION OF THE FILING OF
      AMENDED COMPLAINT AND PREPARATION OF RULE 26(f) REPORT


        This case is set for a Preliminary Pretrial Conference on December 13, 2018 at 9:30 AM.

The case shall remain STAYED through the Preliminary Pretrial Conference, with the exception

that Plaintiffs shall file their Amended Complaint within 14 days of this Order and the parties shall

prepare and file a Rule 26(f) Report prior to the Preliminary Pretrial Conference.

       DONE and ORDERED in Dayton, Ohio, this Wednesday, November 14, 2018.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE
